Citation Nr: 0944609	
Decision Date: 11/23/09    Archive Date: 12/04/09

DOCKET NO.  08-03 531A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for benign prostatic 
hypertrophy (BPH), to include as a result of exposure to 
herbicides.

2.  Entitlement to service connection for an eye disorder.

3.  Entitlement to service connection for bilateral knee 
disorder (originally characterized as osteoarthritis of the 
knees and chondromalacia). 

4.  Entitlement to service connection for an acquired 
psychiatric disorder (originally claimed as posttraumatic 
stress disorder (PTSD) with insomnia). 

5.  Entitlement to service connection for a back disorder. 


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant) and Spouse


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The Veteran had active service from February 1965 to January 
1985.  The Veteran served in the Republic of Vietnam (RVN) 
from August 21, 1969 to March 4, 1971. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, 
Republic of the Philippines.  The May 2007 rating decision in 
part denied service connection for BPH, eye disorder, 
bilateral knee disorders, and back disorder.  

This appeal also stems from an August 2007 rating action.  By 
that rating action, the RO denied service connection for PTSD 
with insomnia.  The Veteran timely appealed the May and 
August 2007 rating actions to the Board.  

In July 2009, the Veteran testified before the undersigned 
Acting Veterans Law Judge at a Board personal hearing (Travel 
Board hearing) conducted at the RO in Manila, Republic of the 
Philippines.  A copy of the hearing transcript has been 
associated with the claims file.  During the Board hearing, 
and in September 2009, the Veteran submitted additional 
evidence (a handwritten letter to VA and private medical 
statement) along with a waiver of initial RO consideration of 
this evidence.  Thus, a remand to the RO is not necessary.  
38 C.F.R. § 20.1304 (2009).

The issues of entitlement to service connection for BPH, a 
psychiatric disorder (originally claimed as PTSD with 
insomnia), and a back disorder are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  During a July 2009 Travel Board hearing before the 
undersigned, the Veteran withdrew from appellate 
consideration his claim for service connection for an eye 
disorder. 

2.  The Veteran was diagnosed with chondromalacia patella of 
both knees and osteoarthritis in service, and experienced 
chronic knee symptoms in service; experienced continuous 
post-service knee symptoms; and the evidence for and against 
the claim is at least in relative equipoise on the question 
of whether the Veteran currently has arthritis of the knees, 
and whether such current bilateral knee disabilities are 
related to service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by 
the Veteran for the claim of entitlement to service 
connection for an eye disorder have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2009).

2.  Resolving reasonable doubt in the Veteran's favor, the 
criteria for service connection for osteoarthritis and 
chondromalacia of the knees loss are met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of Substantive Appeal for Service Connection 
for an Eye Disorder

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  Here, during a July 2009 Travel Board 
personal hearing before the undersigned, the Veteran 
testified that he was withdrawing from appellate 
consideration his claim for service connection for an eye 
disorder.  (See Transcript (T.) at page (pg.) 18).  Hence, 
there remain no allegations of errors of fact or law for 
appellate consideration as to this matter.  As the Board does 
not have jurisdiction to review the appeal relating thereto, 
the claim for service connection for an eye disorder must be 
dismissed.

II.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record that is necessary to substantiate the 
claim.  The claimant should be informed as to what portion of 
the information and evidence VA will seek to provide, and 
what portion of such the claimant is expected to provide. 

With regard to the issues of entitlement to service 
connection for bilateral knee disorder (originally claimed as 
osteoarthritis, chondromalacia of the knees), VA provided the 
Veteran with notice of service connection elements in an 
August 2006 letter.  The letter, in part, informed the 
Veteran to let VA know of any evidence he thought would 
support his claims for service connection for these two 
disorders and that it was his responsibility to make sure 
that VA received all requested records not in the possession 
of a Federal entity.  

In addition, the United States Court of Appeals for Veterans 
Claims (Court) has also held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  The Veteran was informed of these 
elements in an August 2006 letter prior to adjudication of 
the claims. 

Regarding VA's duty to assist the Veteran with his claims for 
service connection for bilateral knee disorder on appeal, 
service treatment records (STRs), post-service VA and private 
treatment and examination reports, as well as statements and 
testimony of the Veteran and spouse have been associated with 
the claims file.  In addition, in February 2007, VA obtained 
an opinion as to the etiology of the Veteran's bilateral knee 
disorder (e.g. osteoarthritis of the knees).  A copy of the 
February 2007 VA opinion is contained the claims file.  In an 
August 2006 letter the Veteran's spouse informed VA that the 
Veteran's treating physician, B. M., M. D., was deceased and 
that his records were, therefore, not available.  Because of 
the full grant of benefits on the claims for service 
connection for bilateral knee disorders, there is no further 
duty to notify or assist with these claims.  

III.  Service Connection Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303(a).  With chronic disease shown in service 
so as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date 
are service connected.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  If a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 
C.F.R. § 3.303(d).

Certain chronic disabilities, such as arthritis, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

IV.  Service Connection for Bilateral Knee Disorder

The Veteran contends that his current osteoarthritis of the 
knees had their onset during military service when they gave 
out while he was standing in the chow line aboard the USS 
INDEPENDENCE in 1977 or 1978.  (T. at pg 4). 

After a review of the evidence, the Board finds that, with 
the resolution of reasonable doubt in the Veteran's favor, 
the criteria for service connection for bilateral knee 
disorder of osteoarthritis of the knees have been met.  The 
Board finds that the Veteran was diagnosed with 
chondromalacia patella of both knees and osteoarthritis in 
service, and experienced chronic knee symptoms in service; 
experienced continuous post-service knee symptoms; and the 
evidence for and against the claim is at least in relative 
equipoise on the question of whether the Veteran currently 
has osteoarthritis and chondromalacia of the knees, and 
whether such current bilateral knee disabilities are related 
to service.

The evidence shows that the Veteran was diagnosed with 
chondromalacia patella of both knees and osteoarthritis 
during the 20 years of active service, and experienced 
chronic knee symptoms in service.  The Veteran had active 
duty service from 1965 to 1985.  Service treatment records 
show that the Veteran was initially seen for pain around the 
left knee cap in January 1978.  At that time, there was a 
large amount of edema around the left patella, as well as a 
lot of crepitus on all aspects of the patella.  Palpation of 
the left knee revealed irregularities, pits and mounds over 
the surface of the [left] patella.  An impression of possible 
buildup of calcium around heads of large bones of the patella 
was entered.  X-rays of the left knee were reported as 
"clear."  An examination of the knees revealed 
chondromalacia of the patella.  

Service treatment records further reflect that in April 1980 
the Veteran reported to the medical department with 
complaints of bilateral knee pain.  At that time, X-rays of 
the knees were noted to have been consistent with 
osteoarthritis.  An impression of osteoarthritis was 
recorded.  When the Veteran returned to the medical 
department in May 1980, the examining rheumatologist 
determined that the Veteran had severe chondromalacia of the 
patella, not osteoarthritis.  

Service treatment records further reflect that in July 1980 
the Veteran was seen in the orthopedic clinic.  At that time, 
x-rays of the knees revealed bilateral severe patellofemoral 
joint degeneration with involvement of the lateral and medial 
compartments.  An impression of bilateral patellofemoral 
joint arthritis was recorded.  In August and September 1980, 
as well as September 1984, diagnoses of chondromalacia of the 
patella were entered.  A November 1985 service discharge 
examination report reflects that the Veteran's lower 
extremities were evaluated as "normal."  The Veteran 
indicated that he did not know whether or not he had had a 
"trick" or locked knee, swollen or painful joints or 
arthritis, rheumatism or bursitis.  He reported that he did 
not have any bone, joint or other deformity.  

The Board finds that the weight of the evidence demonstrates 
that the Veteran experienced continuous post-service knee 
symptoms.  Although the Veteran denied knee symptoms at 
service separation, the service treatment records reflect 
chronic knee symptoms, and treatment on multiple occasions, 
for a knee disorder of osteoarthritis or chondromalacia that 
is of such a nature that is not likely to have completely 
resolved with treatments in service.  The Veteran testified 
at the July 2009 Board personal hearing that, although he was 
primarily treated for back symptoms toward the end of 
service, he also had knee symptoms, and that he treated both 
the back and knee symptoms with Motrin and over-the-counter 
medications. 

The Board further finds that the weight of the competent 
evidence is at least in relative equipoise on the question of 
whether the Veteran has a current bilateral knee disability 
of osteoarthritis and chondromalacia, and whether such 
current disability is related to service.  There is some 
competent opinion evidence relating the Veteran's 
osteoarthritis of the knees to service.  

While a February 2007 VA examination report reflects that a 
VA physician opined that it was less likely as not that the 
current claimed osteoarthritis of both knees was related to 
the history of treatment for chondromalacia patellae of both 
knees during service, this opinion is of little probative 
value because the reasons provided for the opinion do not 
support the opinion.  The VA physician stated that 
chondromalacia patellae is a term applied to a syndrome of 
pain and crepitus over the anterior aspect of the knee which 
occurs in adolescents and young adults.  The VA physician 
does not address the diagnosis of osteoarthritis in service, 
or the chronic nature of the knee symptoms and treatment in 
service.  The reason given by the VA physician that, 
according to medical literature, although chondromalacia 
patellae may occur in osteoarthritis, the possible 
relationship between the two disorders had not been defined, 
actually provides some support for the Veteran's claim.  (See 
February 2007 VA opinion).  Such evidence tends to explain 
the mixed or questionable diagnoses in service - 
osteoarthritis versus chondromalacia patellae - and tends to 
relate the two disorders. 

A favorable September 2009 statement by a private physician 
indicates that the Veteran had left knee osteoarthritis that 
was secondary to chondromalacia.  (See September 2009 
statement, prepared and submitted by J. A. V. L., M. D.) 
Because the in-service findings included chondromalacia, such 
an opinion tends to relate the current chondromalacia, and 
osteoarthritis as secondary thereto, to the in-service 
chronic symptoms diagnosed as chondromalacia patellae.  See 
38 C.F.R. § 3.303(b) (with chronic disease shown in service 
so as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date 
are service connected); Horowitz v. Brown, 5 Vet. App. 217, 
221-22 (1993) (lay statements are competent on in-service 
symptoms and post-service symptoms that later formed the 
basis of diagnosis); Jandreau v. Nicholson, 492 F.3d 1372, 
1376-77 (Fed. Cir. 2007) (lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when the 
lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional).

For these reasons, and resolving reasonable doubt in the 
Veteran's favor, the Board finds that the criteria for 
service connection for osteoarthritis and chondromalacia of 
the left knee and the right knee are met.  38 U.S.C.A. § 
5107; 38 C.F.R. § 3.102.  


ORDER


Service connection for an eye disorder is dismissed. 

Service connection for osteoarthritis and chondromalacia of 
the left and right knee is granted. 


REMAND

Service Connection for Psychiatric Disorder

The Veteran also seeks service connection for an acquired 
psychiatric disorder (claimed as PTSD with insomnia) and a 
back disorder.  The Board finds that additional substantive 
development is necessary prior to further appellate review of 
this claim.  The Veteran primarily asserts that he has PTSD 
as a result of stressful experiences during his active 
military service while he was stationed in the Republic of 
Vietnam.  A review of the Veteran's service treatment records 
is negative for complaints, symptoms, findings, diagnosis, or 
treatment for mental health symptoms.  

Establishing service connection for PTSD specifically 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor actually occurred.  38 C.F.R. § 3.304(f) 
(2009).

Prior to the Board personal hearing, the Veteran did not 
provide the RO with the basic information necessary to 
conduct a search in order to assist in verifying any claimed 
in-service stressor with an agency such as the United States 
Army and Joint Services Records Research Center (JSRRC).  The 
Veteran reported to VA that during the period from August 
1970 to August 1971, while assigned to Coastal Squadron I at 
the airbase in Cat Lo, RVN, he was involved in a fist fight 
with a Vietnamese civilian and, as a result, broke his right 
thumb.  (Parenthetically, the Board observes that the 
Veteran's STRs are devoid of any subjective complaints or 
clinical findings referable to any right thumb pathology).  
He alleged that he was evacuated by a helicopter and that 
during the flight, Vietnamese soldiers fired at the aircraft.  
The Veteran also maintained that he was fired upon while 
driving a United States Army jeep in the city streets of 
Saigon, RVN.  (See VA Form 21-0781, Statement In Support of 
Claim For Service Connection For Post Traumatic Stress 
Disorder (PTSD)), received by VA in July 2007).  

At the July 2009 Board personal hearing before the 
undersigned, the Veteran provided information during his 
service in the RVN that would warrant an attempt to 
corroborate the following stressful event.  Specifically, the 
Veteran testified that while he was stationed at the Naval 
Support Activity in Saigon, RVN and at the airbase in Cat Lo, 
RVN, he heard distant sniper-type fire from the other side of 
the mountain in late 1969 and 1970.  (T. at pgs. 31-35).  
Service personnel records confirm that the Veteran arrived in 
the RVN on August 21, 1969.  From March 31 to November 31, 
1970, he was assigned to the United States Naval Support 
Activity (NSA) Detachment (Supply) in Saigon, RVN and at the 
airbase in Cat Lo, RVN.  On December 1, 1970, the Veteran was 
transferred to COMNAVSUPPACT in Saigon, RVN, where he 
remained until his tour ended on March 4, 1971.  VA Form, 
0005, Agreement to Extend Enlistment, dated February 13, 
1971, reflects that while assigned to NAVSUPPACT in Saigon, 
RVN, the Veteran was exempt from having to be physically 
examined because he was stationed in an isolated location in 
a combat zone.  These records also show that the Veteran was 
awarded the Vietnam Service Medal with Four Stars and Vietnam 
Campaign Medal with Device.  He served in the Vietnam 
Campaign XIII from March 1970 to March 1971.  

Unit histories of the NSA Detachment (Supply) in Saigon, RVN 
and Cat Lo airbase, as well as those of COMNAVSUPPACT, 
Saigon, RVN, would most likely confirm the reported stressors 
of sniper-type fire having been exchanged at a distance and 
should be obtained for the period from March 31, 1970 to 
February 27, 1971.

Although VA has a duty to assist the Veteran, the Veteran is 
notified that he, including with the assistance of his 
representative, is free to research and present evidence of 
in-service stressful events, such as sniper fire and other 
attacks in Saigon, RVN at the Cat Lo airbase base from March 
31, 1970 to February 27, 1971. Such information is available 
to the public, including through internet links to the unit 
history reports, and frequently includes reports of stressful 
events such as sniper attacks on a military base in Vietnam.  
See Pentecost v. Principi, 16 Vet. App. 124 (2002) and Suozzi 
v. Brown, 10 Vet. App. 307 (1997), wherein the Court pointed 
out that evidence of attacks on the base where the Veteran 
was located was sufficient evidence to corroborate an in-
service stressful event, and corroboration of every detail of 
a stressor under such circumstances, such as the claimant's 
own personal involvement, is not necessary.

If any claimed stressor is verified, a VA psychiatric 
examination should be conducted, as indicated in the 
directives below.  

Service Connection for Low Back Disorder

Regarding his claim for service connection for a back 
disorder, the Veteran maintains that he "twisted" his back 
aboard the USS L. Y. SPEAR in 1976 or 1977.  (T. at pg. 7).  
Service treatment records (STRs) confirm that in February 
1976, while stationed aboard the USS L. Y. SPEAR, the Veteran 
complained of severe lower back pain from lifting heavy 
cases.  The examining clinician indicated that the Veteran 
had severe lumbar pain as a result of musculoskeletal strain.  
The remainder of the STRS show that the Veteran continued to 
seek treatment for low back pain on several occasions.  The 
Veteran was diagnosed with muscle cramp, chronic and 
recurrent low back strain and probable mechanical low back 
pain.  When evaluated for service separation in November 
1984, the Veteran's spine was evaluated as "normal."  On a 
November 1984 Report of Medical History, the Veteran 
indicated that he had had recurrent back pain. 

In light of the in-service clinical findings of low back 
pathology, as well as the Veteran's testimony that he has a 
current back disorder (T. at pg. 11), the Board finds that he 
should be afforded a VA examination to ascertain the 
likelihood that his current low back problems are related to 
his period of military service.  See 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).
 
Service Connection for BPH

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court 
discussed the steps to be taken in determining whether a VA 
examination is necessary prior to final adjudication of a 
claim.  In disability compensation claims, the Secretary must 
provide a VA medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, (2) evidence establishing that an 
event, injury, or disease occurred in service, or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) there is insufficient 
competent medical evidence on file for the Secretary to make 
a decision on the claim.  38 U.S.C.A.  
§ 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The Court in 
McLendon observed that the third prong, which requires that 
the evidence of record "indicates" that the claimed 
disability or symptoms "may be" associated with the 
established event, is a low threshold.  McLendon, 20 Vet. 
App. at 83. 

The Veteran contends that his current diagnosis of BPH is 
related to having been exposed to Agent Orange in the RVN.  
(See VA Form 21-4138, Statement in Support of Claim, dated 
and signed by the Veteran in August 2006).  

The Veteran served in the Republic of Vietnam and is, 
therefore, presumed to have been exposed to herbicides.  BPH 
is not listed as one of the diseases that must be manifested 
to the required degree within one year of the date the 
Veteran last served in Vietnam.  38 C.F.R. §§ 3.307, 3.309(e) 
See also Notice, 67 Fed. Reg. 42600-42608 (2002) (determined 
that no other condition can warrant the presumption of 
service connection).  As BPH is not one of the presumptive 
diseases listed as a result of exposure to herbicides, 
service connection on a presumptive basis is not warranted.  
38 C.F.R. §§ 3.307, 3.309(e) See also Notice, 67 Fed. Reg. 
42600-42608 (2002).  

However, the Court has held that a Veteran is not precluded 
from establishing service connection with proof of actual 
direct causation, even if there is no entitlement to the 
presumption of service incurrence.  Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).  Turning to an award of service 
connection for BPH on a direct incurrence basis, the Veteran 
has been diagnosed with BPH.   (See June 2006 report, 
prepared and submitted by E. B., M. D.).  

Thus, the question to be answered is whether there is any 
competent evidence linking the Veteran's diagnosed BPH to his 
period of military service, to include his presumed exposure 
to Agent Orange.  While the Veteran's service treatment 
records are negative for any subjective complaints  or 
treatment of BPH or related symptoms, and post-service 
private and VA treatment and examination reports do not 
contain any evidence linking the Veteran's diagnosed BPH to 
military service, to include his presumed exposure to 
herbicides (Agent Orange), as alleged by the Veteran, the 
Veteran has not been afforded a VA examination with medical 
nexus opinion on this question.  

In this case, there is some competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability (findings of BPH), evidence establishing that an 
event or injury (herbicide exposure) occurred in service, and 
an indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service (Veteran's assertion), and there is insufficient 
competent medical evidence on file for VA to make a decision 
on the claim (there is no competent nexus opinion on the 
question of whether the current BPH is related to herbicide 
exposure in service).  For these reasons, a VA examination 
with medical nexus opinion is requested. 

Accordingly, the issues of service connection for BPH, a back 
disorder, and a psychiatric disorder (originally claimed as 
PTSD with insomnia) are REMANDED to the RO/AMC for the 
following action:

1.  Review of the claims file and 
prepare a summary of the Veteran's 
claimed stressor of 1) having heard 
distant sniper-type attacks while 
stationed in Saigon, RVN and at the 
airbase at Cat Lo, RVN in late 1969 and 
1970; and 2) any other stressor which 
becomes capable of verification in the 
event the Veteran submits additional 
evidence concerning it.

The RO/AMC may undertake any unit 
history or general research in an 
attempt to verify any of the claimed 
in-service stressful events.  If such 
research verifies an in-service 
stressful event, a VA PTSD examination 
outlined below should be undertaken.  

Unit histories of the NSA Detachment 
(Supply) in Saigon, RVN and the airbase 
in Cat Lo, RVN which would most likely 
confirm the reported stressor of 
distant sniper-type fire attacks at 
these locations should be obtained for 
the period from March 31, 1970 to 
February 27, 1971.  These may be 
obtained by the RO or AMC or, if not, 
should be requested from the JSRRC.

If such stressor research by the RO or 
AMC does not verify an in-service 
stressful event, the stressor summary 
and all associated documents should be 
sent to the United States Army and 
Joint Services Records Research Center 
(JSRRC) and/or any other appropriate 
source.  If the unit histories 
identified above were not been obtained 
by the RO or AMC, such unit histories 
should be requested from the JSRRC.  
Any information that might corroborate 
the Veteran's alleged in-service 
stressor(s) should be requested.

2.  If, after the foregoing development 
has been accomplished, any of the 
Veteran's reported stressors are 
verified, schedule him for a VA PTSD 
examination by a psychiatrist to 
ascertain the nature and likely 
etiology of any current psychiatric 
disorder, to include PTSD.  The 
relevant documents in the claims file 
should be made available to the 
examiner.  All appropriate tests and 
studies should be accomplished and all 
clinical findings should be reported.

Based upon the claims file review and 
the examination results, the examiner 
should identify all current psychiatric 
disorders.  The examiner should provide 
an opinion as to whether the Veteran 
has a current diagnosis of PTSD that is 
more likely than not (50 percent 
probability or greater) due to a 
verified in-service stressor.  If PTSD 
due to a verified in-service stressor 
is diagnosed, the examiner should 
identify the elements supporting the 
diagnosis.  If the examiner does not 
diagnose PTSD, the examiner should 
explain why the Veteran does not meet 
the criteria for a diagnosis of PTSD.

If the Veteran is found to have any 
other acquired psychiatric disorder 
other than PTSD, the examiner should 
provide an opinion with respect to each 
such disorder as to whether it is at 
least as likely as not (a 50 percent 
probability or more) that the disorder 
is etiologically related to the 
Veteran's active duty service.

3.  The RO/AMC should arrange for the 
Veteran to undergo a VA examination of 
the low back.  The relevant evidence in 
the claims file should be made 
available to the VA examiner, and the 
report of the examination should 
include discussion of the relevant 
history.  All appropriate tests and 
studies should be accomplished and all 
clinical findings should be reported in 
detail.
    
The VA examiner should indicate by 
diagnosis the Veteran's current low 
back disorder(s).  With respect to each 
diagnosed low back disorder, the VA 
examiner should offer an opinion, 
consistent with sound medical 
principles, as to whether it is at 
least as likely as not (i.e., there is 
a 50 percent or greater probability) 
that any current low back disorder was 
incurred in or is otherwise related to 
the Veteran's military service, to 
include the in-service findings 
referable to the low back.

In formulating the requested opinion, 
the VA examiner should specifically 
discuss service treatment records, 
which show that the Veteran was seen on 
several occasions for low back pain, 
which was variously diagnosed as muscle 
cramp, recurrent/chronic low back 
strain and mechanical low back pain, 
and an absence of any reported low back 
injury or symptoms until July 2006, 
when VA received the Veteran's initial 
claim for service connection for a back 
disorder.  
    
The VA examiner should set forth 
examination findings, along with a 
rationale for each conclusion reached, 
in a printed (typewritten) report.
    
4.  The RO/AMC should arrange for the 
Veteran to undergo a VA examination for 
BPH.  The relevant evidence in the 
claims file should be made available to 
the VA examiner, and the report of the 
examination should include discussion 
of the relevant history.  All 
appropriate tests and studies should be 
accomplished and all clinical findings 
should be reported in detail.
    
The VA examiner should indicate by 
diagnosis the Veteran's current BPH or 
prostate disorder.  The VA examiner 
should offer an opinion, consistent 
with sound medical principles, as to 
whether it is at least as likely as not 
(i.e., there is a 50 percent or greater 
probability) that any current BPH or 
prostate disorder was incurred in or is 
otherwise related to the Veteran's 
military service, to include the in-
service herbicide exposure.  In 
formulating the requested opinion, the 
VA examiner should assume the Veteran's 
exposure to herbicides (Agent Orange) 
in service. 

5.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, 
the RO/AMC should readjudicate the 
claims for service connection for BPH, 
a back disorder, and an acquired 
psychiatric disorder (claimed as PTSD 
with insomnia) in light of all 
pertinent evidence and legal authority.  
If any benefit sought on appeal remains 
denied, the RO/AMC should furnish to 
the Veteran an appropriate supplemental 
statement of the case, and should 
afford an appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to assist the Veteran with 
substantive development regarding his claims for service 
connection for BPH, a back disorder, and an acquired 
psychiatric disorder (claimed as PTSD with insomnia).  It is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  The Veteran is advised to appear and 
participate in any scheduled VA examination(s), as failure to 
do so may result in denial of the claim(s).  See 38 C.F.R. 
§ 3.655 (2009).

These claims must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


